Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on July 14, 2022.

Restrictions/Elections
Applicant’s election of the following species: excessive redness, is acknowledged.

Status of Claims
Claims 1-12, 26-27 and 29-41 are currently pending and are the subject of this office action.
Claims 9, 32, 34, 36 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), since they don’t read on the elected species.
Claims 1-8, 10-12, 26-27, 29-31, 33, 35, 37-38 and 40-41 are under examination.

Priority
		
    PNG
    media_image1.png
    133
    324
    media_image1.png
    Greyscale

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17/476,104 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application 17/476,104 does not disclose that “eye redness” results from an “ocular condition”.  Even though the specification discloses several ocular conditions, at no point implicitly or explicitly suggests that “eye redness” can be caused by an ocular condition.
Accordingly, none of the claims is entitled to the benefit of application 17/476,104, as such the priority of the instant claims is 01/26/2022 (the data of the filing of the instant application).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1) Claims 1-8, 10-12, 26-27, 29-31, 33, 35, 37-38 and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-8, 10-12, 26-27, 29-31, 33, 35, 37-38 and 40-41 recite that the “eye redness” is a result from an “ocular condition”.  However, if a subject has red eyes, how to determine what is the cause of the eye redness?  How far in time did the “ocular condition” happen in order to be determined that that “ocular condition” caused the red eye?  How to differentiate a patient having a red eye caused by “excessive redness” from a patient having a red eye caused by an “ocular itch”?  It seems like a red eye is the same regardless of what is causing it.  So, unless, Applicant can explain and differentiate the different types of “red eye” based on the cause of that red eye, it is going to be assumed that patients suffering from red eye are the same regardless of what caused the red eye.  This is similar to product by process:  a specific compound is the same regardless of how it was made and or obtained.  In the instant case: “eye redness” is the same, regardless of what causes it.

2) Claims 2, 5 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 5 and 30 recite “subjects in need of an improved cosmetic appearance”.  However, the specification does not provide any definition of who these subjects are.  The prior art and the general knowledge teach that “subjects in need of an improved cosmetic appearance” are individuals that for example might have scars in their face or skin, or even individuals with acne, etc.  Since claim 2 depends from claim 1, which requires that the subject to have red eyes, it is going to be assumed that “subjects in need of an improved cosmetic appearance” are subjects with “red eyes” or “subjects in need for reducing eye redness”.  In other words, it does not seem like “subjects in need of an improved cosmetic appearance” further limits “subjects with red eyes” (see 112 (d) rejection below).

3) Claims 12, 30-31 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 and its dependent claims: (30-31, 37-38) recite” “wherein the ocular condition is not a disease, a disorder, or a result of a surgical procedure”.  The specification provides a list of ocular conditions on pages 24-25.  However, it is not clear which of those conditions are not a disease or a disorder.  Is itching for example considered a disorder?  Also, red eye is listed in the specification as an ocular condition.  Is red eye a disease or a disorder? Or is an aesthetic condition?  In any case, if red eye is an ocular condition, then claim 1 reads like: “A method for reducing eye redness in a human subject resulting from red eye (an ocular condition) comprising…”, which implies that the “eye redness” of the subject was caused by “red eye”.
The metes and bounds are not clearly defined.  


4) Claims 8 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 33 recite “wherein the condition is excessive redness of the eye”.  So, claim 1 reads as follows: “A method for reducing eye redness in a human subject resulting (the eye redness) from excessive eye redness (an ocular condition), comprising…”.  The above seems redundant since “excessive eye redness” cannot result in “eye redness”, since an individual suffering from “excessive eye redness” is already suffering from “eye redness”.
The metes and bounds are not clearly defined.

5) Claims 7 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7 and 29 recite: “wherein the ocular condition is an aesthetic condition”.  However, the specification discloses: “excessive redness of the eye” as the only aesthetic condition (see page 25).  What are the other aesthetic conditions besides “excessive redness of the eye”?
The metes and bounds are not clearly defined.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 5 and 30 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claims 2, 5 and 30 recite: “subjects in need of an improved appearance”.  However, claim 2 depends from claim 1 which requires the subject to be in need of reducing eye redness” as such, without a proper definition of “subjects in need of an improved appearance” (see 112(b) above), it seems like “subjects in need of an improved appearance” covers a broader number of subjects than “subjects with a red eye”, like for example subjects with facial scars, etc.  As such, it seems like claim 2 does not further limit claim 1. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1-8, 10-12, 26-27, 29-31, 33, 35, 37-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gil et. al. (US 2001/0031754, cited in prior office action) and Dean et. al. (US 6,242,442).

For claims 1, 7-8, 12, 29 and 33 Gil teaches: “Ocular responses characteristic of neurogenic inflammation, including redness, are also observed in rabbits following external stimuli. The ability of an ophthalmic solution of brimonidine (as the only active ingredient) at concentrations ranging from 0.01% to 0.5% to reduce the neurogenic response (i.e. redness) at 5, 10, 15, 30- and 60-minutes following administration is determined.  Brimonidine is effective in reducing such neurogenic responses (i.e. eve redness) ([0047]).  
Gil teaches brimonidine concentrations ranging from about 0.01% to about 0.5% (see above rejection), which overlaps with the instantly claimed range (about 0.025%).
Gil further teaches that the pH of the brimonidine compositions can be between 6.5 and 7.2 (see [0030]) which overlaps with the instantly claimed range (about 5.5 to about 6.5).

Dean teaches that: ”Brimonidine is a potent and relatively selective.alpha.sub.2 agonist which has been shown to effectively lower IOP in rabbits, monkeys and man.  Upon topical ocular administration brimonidine causes vasoconstriction in scleral vessels.  However, brimonidine does not appear to be a vasoconstrictor in vessels in the back of the eye.  While brimonidine is a relatively safe compound it has been shown to cause the side effects of sedation and ocular hyperemia in an allergic like reaction in some patients.  These side effects are thought to be due to the relatively high concentration of the drug administered topically.  The sedation like side effects are believed to be caused by the drug crossing the blood brain barrier and triggering the sedative effects.  The mechanism by which brimonidine causes hyperemia is not well understood.  It is likely that the frequent instillation of relatively high drug concentrations causes this side effect.  Thus, lowering the overall dose of brimonidine while maintaining IOP control would be advantageous (see column 2, lines 33-50).

Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to reduce eye redness in a patient in need thereof comprising the administration of a composition comprising diluted brimonidine as taught by Gil.
Further, the skilled in the art will be motivated to use lower concentrations of brimonidine, since Dean teaches that lower concentrations of brimonidine cause less side effects like hyperemia.

The prior art does not teach a brimonidine concentration of about 0.025%. However, as stated above, Gil teaches brimonidine concentrations ranging from about 0.01% to about 0.5% (see above rejection), which overlap with the instantly claimed range (about 0.025%).
The prior art does not teach a pH between 5.5 to 6.5.  However, as stated above, Gil teaches that the pH of the brimonidine compositions can be between 6.5 and 7.2 (see above rejection) which overlaps with the instantly claimed range (about 5.5 to about 6.5).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claims 1, 7-8, 12, 29 and 33 with a reasonable expectation of success.

For claims 2 and 30, the prior art does not teach that the human being administered brimonidine needs an improved cosmetic appearance.  However, as stated in the 112(b) rejection above, “subjects in need of an improved cosmetic appearance” are being considered subjects with “red eyes”, thus resulting in the practice of claims 2 and 30 with a reasonable expectation of success.

The statement in claim 3: “wherein the ocular drop reduces redness in the eye to which the ocular drop was administered to improve the aesthetic appearance of said eye” does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “a method for reducing eye redness in a subject in need thereof comprising the administration of a composition comprising low concentrations of brimonidine at a certain pH".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “reducing the redness in the eye to which the ocular drop was administered to improve the aesthetic appearance of said eye” appears to be the result of the process made obvious by the prior art: “a method for reducing eye redness in a subject in need thereof comprising the administration of a composition comprising low concentrations of brimonidine at a certain pH", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 3 with a reasonable expectation of success.

Similar arguments can be made for the “wherein” clauses in claims 4-6, 10-11, 26-27, 31, 35, 37-38 and 40-41.





















Claim Rejections - 35 USC § 103.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over), Dean et. al. (US 6,242,442), Graham et. al. (US 2004/0219219) and Gil et. al. (US 2001/0031754).

For claim 1, Dean teaches: ”Brimonidine is a potent and relatively selective.alpha.sub.2 agonist which has been shown to effectively lower IOP in rabbits, monkeys and man.  Upon topical ocular administration brimonidine causes vasoconstriction in scleral vessels.  However, brimonidine does not appear to be a vasoconstrictor in vessels in the back of the eye.  While brimonidine is a relatively safe compound it has been shown to cause the side effects of sedation and ocular hyperemia in an allergic like reaction in some patients.  These side effects are thought to be due to the relatively high concentration of the drug administered topically.  The sedation like side effects are believed to be caused by the drug crossing the blood brain barrier and triggering the sedative effects.  The mechanism by which brimonidine causes hyperemia is not well understood.  It is likely that the frequent instillation of relatively high drug concentrations causes this side effect.  Thus, lowering the overall dose of brimonidine while maintaining IOP control would be advantageous (see column 2, lines 33-50).

Graham teaches that compositions comprising 0.15% brimonidine and 0.20% brimonidine were equally effective in treating glaucoma (an ocular condition according to the instant specification, see page 25, line 3) or ocular hypertension.  However, the more diluted version (0.15%) showed lower incidence of conjunctival hyperemia (eye redness, see Example 4, paragraphs [0146] through [0148]).  Further, Graham teaches compositions comprising brimonidine in concentrations ranging from 0.001% w/v and 0.15 % w/v (see [0044]), which highly overlaps with the instant claimed range (0.005% to about 0.015%).
Graham teaches that formulations can be in the form of ocular drops (see [0144] and [0148]), 

Gil also teaches pharmaceutical compositions of brimonidine or its tartrate salt for the treatment of glaucoma (an ocular condition according to the instant specification, see page 25, line 3). An effective dose, when it comes to topical, ocular pain is a matter of broad therapeutically dose requirements. This figure is one controlled by a number of factors: the inherent activity of the drug itself, the vehicle in which it is administered, primarily topical delivery being anticipated, the size of the area being treated, and the intensity of the pain. Exact dosing data have not been determined, but it is anticipated that a topical formulation having between 0.01 % w/v and 0.5% w/v of brimonidine will provide relief from ocular pain. The determination of the effective dose for any selected compound is well within the skill of an ordinary skilled physician (see paragraphs [0026] through [0028]). For ophthalmic application, preferably solutions are prepared containing from about 0.01% to about 0.5% of active ingredient (see [0030]) which overlaps with the instant claimed ranges (0.005% to about 0.015%).
Further, Gil teaches: “Ocular responses characteristic of neurogenic inflammation, including redness, are also observed in rabbits following external stimuli. The ability of an ophthalmic solution of brimonidine at concentrations ranging from 0.01% to 0.5% to reduce the neurogenic response (i.e. redness) at 5, 10, 15, 30- and 60-minutes following administration is determined.  Brimonidine is effective in reducing such neurogenic responses (i.e. eve redness) (see [0047]).

Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to reduce eye redness (conjunctival hyperemia) in a patient in need thereof (for example a patient being treated of glaucoma (an ocular condition) or ocular hypertension that was administered a high concentrated (0.2%) solution of brimonidine and as a consequence is having conjunctival hyperemia (eye redness) as a side effect) with a more diluted composition of brimonidine, since the prior art teaches that more diluted solutions of brimonidine are equally effective in treating glaucoma but reduce conjunctival hyperemia (eye redness).  
The prior art does not teach a brimonidine concentration of about 0.025%.  However, Graham further teaches brimonidine concentrations ranging from 0.001% up to 0.15% (see above rejection) which overlaps with the instantly claimed range, and Gil teaches brimonidine concentrations ranging from about 0.01% to about 0.5% (see above rejection), which also which overlaps with the instantly claimed range.
The prior art does not teach the pH range of the brimonidine composition being from about 5.5 to about 6.5.  However, Gil teaches that the pH of the brimonidine compositions can be between 6.5 and 7.2 (see [0030]) which overlaps with the instantly claimed range (about 5.5 to about 6.5).
 
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claim 1 with a reasonable expectation of success.

For claim 2, the prior art does not teach that the human being administered brimonidine needs an improved cosmetic appearance.  However, as stated in the 112(b) rejection above, “subjects in need of an improved cosmetic appearance” are being considered subjects with “red eyes”, thus resulting in the practice of claim 2 with a reasonable expectation of success.

The statement in claim 3: “wherein the ocular drop reduces redness in the eye to which the ocular drop was administered to improve the aesthetic appearance of said eye” does not require additional steps to be performed and simply expresses the intended result of carrying the process made obvious by the prior art: “a method for reducing eye redness in a subject in need thereof comprising the administration of a composition comprising low concentrations of brimonidine at a certain pH".
MPEP 2114.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability; it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” (Emphasis added).
In the instant case “reducing the redness in the eye to which the ocular drop was administered to improve the aesthetic appearance of said eye” appears to be the result of the process made obvious by the prior art: “a method for reducing eye redness in a subject in need thereof comprising the administration of a composition comprising low concentrations of brimonidine at a certain pH", e. g. the intended result of a process step positively recited.  As such, this limitation in the instantly claimed method has not been given any weight.
All this will result in the practice of claim 3 with a reasonable expectation of success.

Similar arguments can be made for the “wherein” clauses in claims 4-6 and 26-27.
















Claim Rejections - 35 USC § 103.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 Claims 1-8, 10-12, 26-27, 29-31, 33, 35, 37-38 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Horn (US 8,293,742).

For claims 1, 7-8, 12, 29 and 33, Horn teaches a method for reducing eye redness in a human subject comprising topically administering to an eye of said human an ocular drop comprising between about 0.001% w/v and about 0.05% w/v and a pH between 5.5 to 6.5 (see for example claims 1-3).
Horn does not teach a composition comprising 0.025% w/v of brimonidine.  However, as stated above, Horn teaches a composition comprising between about 0.001% w/v and about 0.05% w/v, which overlaps with the instantly claimed concentration (0.025% w/v).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
All this will result in the practice of claims 1, 7-8, 12, 29-30 and 33 with a reasonable expectation of success.

For claims 2 and 30-31, Horn teaches that the method allows for an improved cosmetic appearance (see column 14, lines 13-14), thus resulting in the practice of claims 2 and 30-31 with a reasonable expectation of success.

For claim 3, Horn teaches a whitening of the eyes (i.e. reduction of redness) to improve the cosmetic appearance of the eye (see column 14, lines 13-14), thus resulting in the practice of claim 3 with a reasonable expectation of success.

For claims 4-6, 10-11, 35, 37-38 and 40-41, Horn teaches that the treatment achieves a significant reduction of rebound hyperemia (see column 2, line 41; column 4, line 29), thus resulting in the practice of claims 4-6, 10-11, 35, 37-38 and 40-41 with a reasonable expectation of success.

For claims 26-27, Horn teaches that there is no significant change in intraocular pressure (see column 20, lines 51-53), thus resulting in the practice of claims 26-27 with a reasonable expectation of success.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-8, 10-12, 26-27, 29-31, 33, 35, 37-38 and 40-are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 23 of copending Application No. 16/108,727 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite very similar methods of treating patients with red eyes comprising the administration of diluted solutions of brimonidine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Similar ejection can be made against:
16/395,547 (Claims 1-2).


Claims 1-8, 10-12, 26-27, 29-31, 33, 35, 37-38 and 40- are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,293,742. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the US patent recite very similar methods of treating patients with red eyes comprising the administration of diluted solutions of brimonidine.
Similar ejection can be made against:
US 8,580,787 (claims 1-5), US 8,765,758 (claims 1-3), US 9,259,425 (Claims 1-6), US 8,338,421 (Claims 1-3) and US 8,987,270 (Claims 1-2)



Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
July 21, 2022.